Citation Nr: 0531007	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  98-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a personality 
disorder.

4.  Entitlement to service connection for an unspecified 
blood disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant had active service from February 1981 to 
January 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case is now under the jurisdiction of the Phoenix, 
Arizona, VA RO.

The issues on appeal were before the Board in May 2000, 
August 2002, December 2003 and March 2005.  

In May 2000, the Board denied the appeal.  This decision was 
vacated in December 2000, by the United States Court of 
Appeals for Veterans Claims (the Court).  In August 2002, the 
Board again denied the appeal but this decision was also 
vacated by the Court in May 2003.  In December 2003 the Board 
remanded the case for development consistent with a Joint 
Motion For Remand filed at the time of most recent Court 
decision.  In March 2005, the issue was again before the 
Board when it was remanded to comply with the veteran's 
request for a hearing.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  HIV infection was not manifested during the veteran's 
active duty service or for many years thereafter, nor is HIV 
infection otherwise related to service.

2.  A personality disorder is not a disease or injury under 
applicable legislation.

3.  A blood disorder was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
blood disorder otherwise related to service.


CONCLUSIONS OF LAW

1.  HIV infection was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  The requirements for service connection for a personality 
disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 4.127 (2004).

3.  An unspecified blood disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The December 1979 Army ROTC or Reserves examination report 
shows the appellant had poor hearing, but physical 
examination and diagnostic testing was otherwise normal.  In 
the report of medical history the appellant reported having 
had a history of gonorrhea in 1978.  The examiner noted that 
the appellant received treatment at that time and there had 
been no recurrences.

The service medical records do not evidence treatment or 
diagnoses of HIV infection or an unspecified blood disorder.  
They show the appellant was seen on several occasions for 
urethral discharge.  Examination and testing was performed 
and the assessment in March 1982 was gonorrhea.  The January 
1983 medical examination report shows that serology and other 
diagnostic tests were within normal limits.  There was no 
diagnosis of HIV infection.

The evidence shows that the appellant was awarded Social 
Security Administration (SSA) benefits in a December 1992 
decision.  The Administrative Law Judge determined that the 
appellant was disabled by reason of his personality disorder 
and substance abuse disorder.  The RO obtained the medical 
evaluation reports upon which this decision was rendered.  A 
February 1992 psychological examination report shows the 
appellant's diagnoses were chronic and acute alcohol 
dependence, chronic and acute cannabis dependence, history of 
amphetamine abuse and borderline personality disorder with 
depression.  A March 1992 report completed by a psychiatrist 
concluded that the appellant had substance addiction 
disorders.  The psychiatrist concluded that there was no 
evidence of organic mental disorders, schizophrenic, paranoid 
or other psychotic disorders, affective disorders, or 
anxiety-related disorders.  The psychiatrist noted the 
psychologist's diagnosis of borderline personality disorder 
but indicated that there was no material to document that 
diagnosis.

The appellant filed his application for service connection 
for HIV infection in March 1997.  He referred to his service 
medical records as showing treatment for the disease and he 
did not list examination or treatment by any civilian 
physicians.  The appellant filed a statement in support of 
his claim that is dated in April 1996, but received at the RO 
in May 1997.  He alleged that he had become HIV positive 
during service and he acquired the disease from a 
noncommissioned officer.  The appellant submitted copies of 
his service medical records.  The December 1979 Army ROTC or 
Reserves examination report submitted by the veteran was 
altered, insofar as the psychiatric examination is checked 
abnormal and the words "personality disorder" are written 
next to this.  The veteran also submitted a service 
department administrative record, which has also been altered 
when compared to the service department documents received 
directly from the National Personnel Records Center (NPRC) in 
January 1998.  The alteration states: "It is recommended that 
SM be discharged from active service from which [the 
appellant] suffers from a developing (sic) personality + 
blood disorder by which he did accumulate from active 
military service."

The appellant also submitted copies of two HIV serology 
specimen report forms from the Illinois Department of Public 
Health.  These are dated in November 1994 and show that the 
test subject, who is a male age 35 years old, tested positive 
for antibodies to HIV-1 on both occasions.

The appellant submitted a statement in support of his claim 
in July 1997.  He alleges that he was ordered by a male 
sergeant to go to the sergeant's room.  The appellant alleges 
that the sergeant undressed him and forced him to the floor 
and had anal intercourse with the appellant without the use 
of a condom.  The appellant alleges that the sergeant 
ejaculated in his anus.  He alleges that the sergeant used 
his rank a second time in order to engage in homosexual 
intercourse with the appellant.  He argues that the sergeant 
raped him.  He alleged stated that he developed a personality 
disorder due to the sexual trauma.  The appellant stated that 
he reported having developed a blood disorder and a 
personality disorder to the physician who performed his 
separation examination, but that the physician stated "that's 
not necessary to fulfill (sic) in your records."

The appellant submitted an unsigned, handwritten statement, 
which is purportedly from his treating physician (Dr. Grady).  
It is a handwritten narrative on a blank sheet of paper and 
is dated on July 5, 1982 with the time listed as "10:55A.M."  
It includes a history from the appellant that he had been 
sexually traumatized by a male noncommissioned officer.  It 
states that the appellant asked him to run a test and his 
findings revealed a white colored liquid substance discovered 
to be sperm and semen from another male.  The letter states 
that the appellant was suffering in his early stages of that 
new sexually transmitted disease HIV.

The evidence includes private medical records that are dated 
from 1983 to 1995.  These medical records show examination 
and treatment for conditions not at issue on appeal.  During 
a June 1990 pre-employment physical examination, the 
appellant stated that his past medical history was 
unremarkable.  A complete blood profile, CBC and urinalysis 
were within normal limits.  

The RO received the appellant's service department 
administrative records (201 File) from the NPRC in January 
1998.  They show the appellant was convicted by court martial 
in March 1982 for making a false statement under oath in 
December 1981.  These records show the appellant having been 
counseled and having received non-judicial punishment for 
multiple disciplinary infractions.  Ultimately, the 
appellant's commanding officer recommended that the appellant 
be discharged under the provisions of Chapter 13, AR 635-200.  
Discharge was recommended because of the appellant's habits 
and traits of character manifested by repeated commissions of 
petty offenses.

At his personal hearing in February 1998, the appellant 
testified that he was twice sexually assaulted by a 
noncommissioned officer and this caused him to be HIV 
positive.  Transcript, pp. 2-3.  He testified that he first 
sought medical attention from his family physician during 
leave in 1982 on the July 4th holiday weekend, and at that 
time the physician told him he was infected with a new 
disease called HIV.  Tr., pp. 3-4, 7.  He testified that he 
tested positive for HIV infection after having undergone a 
blood test that was required for a cafeteria employment 
position.  Tr., p. 8.  The appellant testified that the 
family physician who examined him in July 1982 passed away 
two months later and that he has been unable to locate any of 
this physician's medical treatment records.  Tr., p. 11.  He 
testified that the physician wrote the letter on the day that 
he examined the appellant on July 5, 1982, shortly after the 
second sexual assault in about June 1982.  Tr., pp. 11-12.  
The appellant testified that this physician performed 
laboratory studies, which were sent off to another state or 
to whatever, to determine that the appellant was HIV 
positive.  Tr., p. 13.  However, he then testified that the 
physician diagnosed him as HIV positive on the day of the 
physical examination.  Tr., p. 13.  At his second personal 
hearing the appellant testified that the family physician 
that examined him in July 1982 diagnosed him with PTSD and 
stated to him that this was due to his sexual trauma.  
Transcript, pp. 2-3 (Feb. 1999).  He testified that he also 
has a personality disorder and this is also related to the 
PTSD.  Tr., pp. 4-5.  The appellant testified that he has a 
blood disorder manifested by contamination, and that this 
disorder was also first diagnosed by the family physician 
that examined him in July 1982. Tr., pp. 7-8.

Included with records received in July 1998 are copies of the 
appellant's service medical records.  These have been 
materially altered to reflect that the appellant tested 
positive for HIV during active service and that he developed 
a mental condition of personality disorder at that time.

A December 1998 record from VA indicates that the veteran was 
first diagnosed with HIV in 1994.  

The evidence includes reports of physical and psychological 
examinations dated in April 1995.   These were performed for 
the purpose of continuing SSA disability benefits.  During 
the psychological examination, the appellant related that he 
had significantly cut back his use of alcohol in the prior 
several months after learning that he was HIV positive.  
Based on the history and examination, the psychologist 
concluded that the appellant was not a good candidate for 
managing his own funds due to his history of alcohol abuse.  
The appellant complained of having contracted some blood 
disorder during active service.  Based on the history and 
examination, the physician's impressions were unspecified 
mental disorder, unspecified blood disorder and HIV positive 
by history.  The physician noted that the appellant's 
physical examination was entirely normal and there was no way 
to corroborate history insofar as the appellant claimed to 
have a mental disorder, some sort of blood disorder and being 
HIV positive.

VA treatment records from January 2002 to May 2004 include 
references to the veteran being HIV positive since 1983.  The 
records also include diagnoses of PTSD which were due to a 
sexual assault, bipolar disorder and HIV positive.  

A clinical record dated in January 2002 included the notation 
that the veteran's baseline laboratory readings were all 
normal.  

A second record dated in January 2002 includes the notation 
that the veteran was complaining of PTSD and anxiety stemming 
from having been raped by a non-commissioned officer in the 
service.  The veteran also reported he had a history of HIV 
from 1991 as a result of the attack.  The veteran reported 
that he was seen by a family psychologist after the incident 
of rape, the physician was deceased and the veteran was 
unable to obtain documentation of the treatment.  The veteran 
also alleged that he informed his commanding officer of the 
incident who ignored the veteran's report.  The commanding 
officer then allegedly began to document changes in the 
veteran's behavior in order to have him discharged.  

A March 2002 clinical record indicates that the veteran 
reported he was first informed that he had HIV in August 
1991.  The only exposure he reported for the disease was 
through sexual relations with a male partner when the veteran 
was victimized by a NCO when he was 22 years old.  

A clinical record dated in March 2003 reveals that the 
veteran denied that he had any other sexual contact from the 
time of his in-service assault in 1982 through 1991 when he 
was diagnosed with HIV.  He also alleged that he developed 
gonorrhea after the attack.  The veteran alleged that he had 
reported the violation within hours of the initial assault 
and the second and final assault.  The veteran alleged that 
his commanding officer removed 28 pages from his file that 
documented the assault.  He also alleged that his private 
doctor was aware of the assault but he had since died and all 
his files were lost in a fire.  The veteran alleged that his 
platoon leader witnessed the second assault but he had no 
idea where the platoon leader was.  

In September 2003, it was determined that a CBC analysis of 
the veteran's blood was okay.  

The veteran was hospitalized briefly in March 2004.  At that 
time, he reported a history of sexual assault in military 
resulting in HIV infection and PTSD.  The discharge diagnosis 
was mood disorder not otherwise specified with psychotic 
features; rule out unknown substance induced mood/psychotic 
disorder; rule out psychotic disorder due to HIV, rule out 
cognitive disorder, history of PTSD due to sexual trauma in 
military.   Other records from this hospitalization include 
diagnoses of PTSD related to military sexual trauma.  

The veteran testified before the undersigned in June 2005 
that he was assaulted by a male NCO twice in July of 1982.  
He reported that, after the assault, he went to see his 
family physician who diagnosed him as having sperm and semen 
from another man inside his bowels.  The private physician 
also diagnosed the presence of HIV at that time.  Tr. P. 2.  
He first learned that he had HIV in 1991 in conjunction with 
a job application.  Tr. P. 3.  He testified that he wished 
his commanding officer had witnessed the assault.  Tr. P. 4.  
His family physician, Dr. Grady, passed away in November 1982 
shortly after the veteran had seen him.  Tr. P. 7.  He 
consulted the physician because of a discharge of green pus 
from his penis.  He was treated with penicillin.  Tr. P. 8.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post- 
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not diseases within the meaning of 
the laws and regulations governing VA disability 
compensation.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(c), 
4.127.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103.

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  He has been provided with notice of the 
requirements for service connection in the June 1997 and July 
1998 rating decisions, which also provided him with a 
rationale explaining why the evidence did not allow for a 
grant of his claims.  He was again provided notice of what 
was required to substantiate his claims in a March 2004 VCAA 
letter.  

The December 1997 and March 1999 Statements of the Case 
(SOC), in addition to providing a rationale of the RO's 
decision, also provided the appellant with notice of the 
specific regulations pertaining to his claims.

In addition, by letters dated in May 1997, December 1997 and 
March 2004,  the RO notified the appellant of the evidence 
needed to substantiate his claims, as well as notice of 
evidence that would be obtained by the RO.  The SOCs and the 
March 2004 letter also advised him of the evidence that had 
been obtained and considered.  Such notices satisfy the 
requirement that the RO notify the appellant as to which 
portion of the evidence is to be provided by the appellant 
and which is to be provided by VA, as it also indicated that 
the appellant could submit evidence himself or have the RO 
obtain it for him.  There is no indication that there is any 
additional relevant competent evidence to be obtained by the 
VA, and there is no other specific evidence to advise him to 
obtain.  

The Board also notes that the VCAA letter, the Statements of 
the Case and the Supplemental Statement of the Case 
implicitly notified the appellant that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The March 2004 notice of VCAA did not predate initial 
adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, 
the August 2004 Supplemental Statement of the Case (issued in 
September 2004) constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

Furthermore, with regard to the issues of entitlement to 
service connection for HIV, a personality disorder and for an 
unspecified blood disorder, the Board finds that there has 
been compliance with the assistance provisions set forth in 
the new law and regulation.  

The veteran has not been afforded VA examinations in 
connection with these claims but the Board finds they are not 
required in order to accurately adjudicate these claims.  

The appellant has not submitted a competent medical diagnosis 
of a blood disorder.  He has not identified existing or 
available medical evidence that would substantiate that fact 
that he currently has a blood disorder.  While he testified 
that a blood disorder was first diagnosed by the family 
physician who examined him in July 1982, there is no such 
diagnosis in the letter that is alleged to have been 
completed by that physician.  The appellant testified that 
this physician passed away and that he has been unable to 
locate any of this physician's medical treatment records.  
Tr., p. 11 (Feb. 1998).  The appellant did not respond to the 
RO's December 1997 written request for Dr. G.'s full name and 
address and a release of this physician's medical treatment 
records.  In June 2005, the veteran testified that the 
physician's name was Dr. Grady.  He has further indicated, 
however, that the physician's records had been destroyed in a 
fire.  He has not indicated an alternative source which could 
be checked for the possible existence of these records.  

The appellant has not submitted or identified existing 
medical evidence which provides a nexus between post-service 
HIV infection and active service.  The statement submitted by 
the appellant in July 1997, which is alleged to have been 
completed by Dr. G. in July 1982, does not bear the 
physician's complete signature nor does it list this 
physician's address.  As noted above, the veteran had 
indicated that Dr. Grady's records had been destroyed in a 
fire.  Again, he testified that this family physician who 
examined him in July 1982 passed away two months later and 
that he has been unable to locate any of this physician's 
medical treatment records.  Tr., p. 11.

To the extent that there may be competent medical evidence 
showing the appellant has a personality disorder, he has not 
submitted or identified available medical evidence that he 
has a service-related mental disorder that is superimposed 
upon a personality disorder.  Here, the claimed personality 
disorder is not a disease within the meaning of the laws and 
regulations governing VA disability compensation.

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issues on appeal.  The 
medical examination reports completed in connection with his 
Social Security Administration disability claim include 
medical opinions as to the appellant's current diagnoses.  
Furthermore, obtaining a medical opinion would not provide 
the evidence of in-service incurrence of a disability that is 
missing from this case.  Thus, there is no reasonable 
possibility that obtaining such a medical opinion would 
substantiate the claim.  See 66 Fed. Reg. 45,626, 45,631.

The complete service medical records had previously been 
obtained and there is no indication that there are additional 
service medical records.  While the veteran has alleged that 
pages of his service medical records were destroyed by his 
Commanding Officer, there is no objective proof of this 
destruction.  The RO obtained the appellant's service 
personnel records.  The evidence also includes the post-
service VA and private outpatient treatment records and 
examination records.  

The veteran also appeared at hearings before the undersigned 
Law Judge as well as before a Hearing Officer at the local 
RO..  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with the claims of entitlement to 
service connection for HIV, a personality disorder and for a 
blood disorder.

HIV Infection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Under the CAVC's analysis in Caluza v. Brown, 7 Vet. App. 
498, 511 (1995), the post-service medical evidence 
establishes that the appellant has been diagnosed as HIV 
positive.  The appellant submitted copies of two HIV serology 
specimen report forms from the Illinois Department of Public 
Health.  These are dated in November 1994 and show that the 
test subject, who is a male age 35 years old, tested positive 
for antibodies to HIV-1 on both occasions.  The report does 
not specifically identify the appellant as having been 
diagnosed HIV positive, but the reported age of the patient 
is consistent with the appellant's age.  A December 1998 
record from VA indicates that the veteran was first diagnosed 
with HIV in 1994.  

The appellant alleges that he was ordered by a male sergeant 
to go to the sergeant's room.  The appellant alleges that the 
sergeant undressed him and forced him to the floor and had 
anal intercourse with the appellant without the use of a 
condom.   He also alleges that the sergeant forced the 
appellant to engage in homosexual intercourse on a second 
occasion in late-June 1982.  He argues that the sergeant 
raped him and from this he acquired the HIV infection.

The appellant's service department administrative records 
(201 File), which were received from the NPRC in January 
1998, do not document the alleged sexual assault.  They show 
the appellant was convicted by court martial in March 1982 
for making a false statement under oath.  These records show 
the appellant having been counseled and having received non- 
judicial punishment for multiple disciplinary infractions.  
Ultimately, the appellant's commanding officer recommended 
that the appellant be discharged under the provisions of 
Chapter 13, AR 635-200.  Discharge was recommended because 
the appellant's habits and traits of character were 
manifested by repeated commissions of petty offenses.  The 
appellant testified that he reported the assault to his 
commanding officer, but the case was thrown out or completely 
overlooked.  Tr., p. 6 (Feb. 1999); Tr., pp. 3, 14 (Feb. 
1998).

Under the CAVC's analysis in Caluza, the final question is 
whether there is a nexus between the claimed in-service 
injury, i.e., the sexual assaults, and the development of the 
current disability, i.e., HIV infection.  The determinative 
issue is medical in nature and requires competent medical 
evidence.  The statements and testimony from the appellant do 
not constitute competent medical evidence because he is not 
qualified to render an opinion as to causation between the 
claimed injury and the post-service diagnosis of HIV 
infection.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

The service medical records do not include treatment or 
diagnosis of HIV infection.  They show the appellant was seen 
on several occasions for urethral discharge.  Examination and 
testing was performed and the assessment in March 1982 was 
gonorrhea.  The January 1983 medical examination report shows 
that serology and other diagnostic tests were within normal 
limits.  There was no diagnosis of HIV infection.

The appellant filed his application for service connection 
for HIV infection in March 1997.  Along with his May 1997 
statement alleging that he had become HIV positive during 
service, the appellant submitted copies of service medical 
records.  The December 1979 Army ROTC or Reserves examination 
report was altered, insofar as the psychiatric examination is 
checked abnormal and the words "personality disorder" are 
written next to this.  He also submitted a service department 
administrative record, which has also been altered when 
compared to the service department documents received 
directly from the NPRC in January 1998.  The alteration 
states: "It is recommended that SM be discharged from active 
service from which [the appellant] suffers from a developing 
(sic) personality + blood disorder by which he did accumulate 
from active military service." Included with the records 
received in July 1998 are copies of the appellant's service 
medical records.  It is obvious on the face of these records, 
when compared to the original service medical records, that 
they have been materially altered to reflect that the 
appellant tested positive for HIV during active service.  The 
handwritten additions contradict the clinical findings 
reported in the service medical records obtained directly 
from the NPRC.  For example, the January 1983 medical 
examination report shows that serology and other diagnostic 
tests were within normal limits.  There was no diagnosis of 
HIV infection.  The notations contained in these records that 
indicate the appellant tested HIV positive during service 
constitute no more than the appellant's own unsubstantiated 
medical conclusion that he was HIV positive at that time.  
These altered copies do not constitute competent medical 
evidence and they have no probative value.  However, they do 
cast doubt on the appellant's credibility insofar as whether 
the alleged in-service events actually occurred.

The appellant submitted an unsigned, handwritten statement, 
which is purportedly from Dr. Grady.  It is a handwritten 
narrative on a blank sheet of paper and is dated on July 5, 
1982 with the time listed as "10:55A.M.," and a notation that 
the appellant arrived at the physician's office at or around 
"9:45A.M." It includes a history from the appellant that he 
had been sexually traumatized by a male noncommissioned 
officer.  It states that the appellant asked him to run a 
test and his findings revealed a white colored liquid 
substance discovered to be sperm and semen from another male.  
The letter concludes that the appellant was suffering in his 
early stages of that new sexually transmitted disease HIV.

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 
341, 345 (1999) (Observing that in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest); 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board notes that the appellant testified that this 
physician who examined him in July 1982 passed away two 
months later and that he has been unable to locate any of 
this physician's medical treatment records.  Tr., p. 11 (Feb. 
1998).  He testified that the physician wrote the letter on 
the day that he examined the appellant on July 5, 1982, 
shortly after the second sexual assault in about June 1982.  
Tr., pp. 11-12.  The appellant testified that this physician 
performed laboratory studies, which were sent off to another 
state or to whatever, to determine that he was HIV positive.  
Tr., p. 13.  However, he then testified that the physician 
diagnosed him as HIV positive on the day of the physical 
examination.  Tr., p. 13. This inconsistency, along with the 
appellant's lack of credibility, and the fact that the 
purported doctor's statement is unsigned supports a finding 
that this evidence was manufactured by the appellant in 
pursuit of monetary gain.  Consequently, the Board finds that 
this alleged medical statement has no probative weight.

Even assuming that the statement was actually completed by 
his family physician, the Board finds that this statement 
does not constitute the requisite nexus opinion to 
substantiate the claim.  Initially, the Board finds that the 
statement does not contain the degree of medical certainty 
that is necessary for a medical opinion, sufficient to 
establish a plausible medical nexus.

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the CAVC, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  The CAVC has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the CAVC recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative." Id.  The purported medical statement 
submitted by the appellant provides physical findings that 
the appellant had anal trauma at the time of the examination.  
It states that the physician performed "some test" on the 
appellant, but it does not state what test was performed or 
the results of that test, which had to have been obtained 
approximately one hour after the appellant arrived for the 
examination.  Again, it should be borne in mind that the 
appellant testified that this physician performed laboratory 
studies, which were sent off to another state or to whatever, 
to determine that the appellant was HIV positive.  Tr., p. 
13.  However, he then testified that the physician diagnosed 
him as HIV positive on the day of the physical examination.  
Tr., p. 13.  Subsequently, he testified that he first learned 
he was HIV positive in 1991.  Tr., p. 3 (June 2005).  The 
statement provides absolutely no clinical data or other 
rationale to support the conclusion that the appellant was 
suffering in the early stages of that new sexually 
transmitted disease HIV.  The statement is not accompanied by 
any other evidence of record to give it substance.  In fact, 
during a June 1990 pre-employment physical examination, a 
complete blood profile, CBC and urinalysis were within normal 
limits.  Moreover, during an April 1995 psychological 
examination, the appellant related that he had significantly 
cut back his use of alcohol in the prior several months after 
learning that he was HIV positive.  The bare conclusion in 
the purported medical statement sits by itself, unsupported 
and unexplained; the Board considers it to be purely 
speculative in nature, and not sufficient to satisfy the 
medical nexus requirement.  Bloom, 12 Vet. App. at 187; see 
Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also Tirpak 
v. Derwinski, 2 Vet. App. at 611.  The statement is also 
predicated, in part, on the appellant's history that he had 
been sexually assaulted on two occasions during service.  The 
CAVC has held that the mere transcription of statements of 
medical history from a claimant by a medical provider can not 
turn those statements into medical findings.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); see also Black v. Brown, 5 
Vet. App. 177, 180 (1993) (stating medical evidence is 
inadequate where a medical opinion is a general conclusion 
based on history furnished by the appellant and on 
unsupported clinical evidence).

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for HIV infection.  The Board finds that 
there is no competent evidence that HIV infection was 
diagnosed during active service or is otherwise related to 
any incident or event of active service.  Although the 
appellant is entitled to the benefit of the doubt when the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of the claim are in an approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the overwhelming preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).

As stated by the Court, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.

In this case, for reasons cited above, the preponderance of 
the evidence is against the claim.  See also 38 U.S.C.A. § 
5107.  Consequently, the Board concludes that HIV infection 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.



Personality Disorder

The appellant seeks service connection for a personality 
disorder.  He contends that he developed a personality 
disorder after his sergeant forced him to engage in 
homosexual intercourse.

The service medical and administrative records obtained 
directly from the NPRC do not show a diagnosis of personality 
disorder.  The appellant submitted copies of his service 
medical and administrative records.  The December 1979 Army 
ROTC or Reserves examination report was altered, insofar as 
the psychiatric examination is checked abnormal and the words 
"personality disorder" are written next to this.  He also 
submitted a service department administrative record, which 
has also been altered when compared to the service department 
documents received directly from the NPRC in January 1998.  
The alteration, quoted previously, purports to show that the 
appellant acquired a personality disorder in service and that 
service discharge was recommended partially on the basis of 
the personality disorder.  Included with records received 
from the appellant in July 1998 are copies of the his service 
medical records.  These have been materially altered to 
reflect that the appellant developed a mental condition of 
personality disorder at that time.

The post-service medical evidence establishes a post-service 
diagnosis of a personality disorder.  Mental health treatment 
records dated in 1993 show the appellant was diagnosed with 
adjustment disorder with mixed emotional features.  The 
February 1992 psychological examination report shows that the 
diagnoses included borderline personality disorder.  Although 
the psychiatrist who performed the March 1992 examination 
concluded that there was no material to document the 
diagnosis of borderline personality disorder, the Board finds 
that the other medical evidence establishes a diagnosis of a 
personality disorder.

Pertinent regulations provide that a personality disorder is 
not considered a disability for VA compensation purposes, and 
provide no basis for service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9. 4.127.  The CAVC has held that personality 
disorders are developmental in nature and, therefore; not 
entitled to service connection.  Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439 
(1992).  The regulatory authority provides that personality 
disorders will not be considered as disabilities under terms 
of the schedule.  Therefore, as a matter of law there is no 
compensable rating disability.  Id.

Service connection may be granted for superimposed 
disability.  However, in the current case, there is no 
evidence of a personality disorder or any psychiatric 
disorder superimposed on a personality disorder during 
service.  The service medical records were silent as to 
complaints of, diagnosis of or treatment for any mental 
disorders including a personality disorder.  Psychiatric 
examination at the time of the veteran's separation 
examination was normal.  There is no competent evidence of 
the presence of a diagnosis of personality disorder or of an 
acquired psychiatric disorder for years after the veteran's 
discharge.  

In this case, the law, rather than the facts, is controlling, 
and the claim lacks legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The criteria for service connection 
for a personality disorder have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.127 (2004).

An Unspecified Blood Disorder

The appellant argues that he developed a blood disorder as a 
result of the alleged in-service sexual assault.

The service medical records do not include treatment or 
diagnosis of a blood disorder.  The January 1983 medical 
separation examination report shows that serology and other 
diagnostic tests were within normal limits.  The Board again 
notes that the appellant submitted copies of his service 
medical records, which are clearly altered.  The appellant 
submitted a service department administrative record, which 
is altered when compared to the service department documents 
received directly from the NPRC in January 1998.  The 
alteration purports to show that the appellant acquired a 
blood disorder in service and that service discharge was 
recommended partially on the basis of the blood disorder.

The HIV serology specimen report forms from the Illinois 
Department of Public Health, which are dated in November 
1994, show that the test subject, who is a male age 35 years 
old, tested positive for antibodies to HIV-1 on both 
occasions.  These reports do not show any other blood 
disorder.

The remaining post-service medical evidence does not show 
another blood disorder or a current disability manifested by 
a blood disorder.  In fact, during a June 1990 pre-employment 
physical examination, a complete blood profile, CBC and 
urinalysis were within normal limits. Although the physician 
who performed the April 1995 medical examination for the 
purpose of continuing SSA disability benefits included an 
impression of unspecified blood disorder, this was based on 
the appellant's unsubstantiated medical history of having 
contracted some blood disorder during active service.  In 
fact, that physician commented that the appellant's physical 
examination was entirely normal and there was no way to 
corroborate his history insofar as the appellant claimed to 
have some sort of blood disorder.  The veteran's baseline 
laboratory readings were normal in January 2002.  In 
September 2003, it was noted that CBC analysis of the 
veteran's blood was okay.

The CAVC has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
appellant has not submitted or identified available medical 
evidence showing that he has a separate disease or injury 
that is manifested by a blood disorder.  While he testified 
that he has a blood disorder manifested by contamination, and 
that this disorder was also first diagnosed by the family 
physician who examined him in July 1982, there is no such 
diagnosis in the letter that is alleged to have been 
completed by that physician.  Since the determinative issue 
involves a medical question, competent medical evidence as to 
the existence of the disability is required.  Heuer v. Brown, 
7 Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. at 93.  
In this case, the appellant has not presented or identified 
such evidence.

The Board finds that the appellant has not submitted or 
identified competent evidence of a current diagnosis of a 
blood disorder.  The Board concludes that an unspecified 
blood disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).


ORDER

Service connection for HIV infection is not warranted.  The 
appeal is denied. 

Service connection for a personality disorder is not 
warranted.  The appeal is denied.

Service connection for an unspecified blood disorder is not 
warranted.  The appeal is denied.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD which he reports was due to sexual assaults which 
occurred during the veteran's active duty service.  

The nature of the claim is such that the provisions of 38 
C.F.R. § 3.304(f)(3), regarding claims based on personal 
assault and the method of developing such cases are 
applicable.   In addition to service records, alternative 
evidence must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the veteran that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  A review of the claims files reveal that the RO 
sent the veteran a December 1997 letter which requested that 
he provide information regarding his alleged in-service 
assault.  While the letter requested that the veteran provide 
evidence to support his allegations outside of the service 
medical records, the letter did not actually inform the 
veteran that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  The 
Board further notes that, since the last time the issue was 
before the Board for an adjudication on the record, the 
veteran now has current diagnoses of PTSD based on his 
alleged in-service stressor.  The veteran has never been 
afforded a VA examination to determine if he currently 
experiences PTSD as a result of his active duty service.  

Accordingly, the issue of entitlement to service connection 
for PTSD is remanded to the RO for the following:

1.  The RO must advise the veteran:

a.  That evidence from sources other than 
service records may corroborate his 
account of the in-service sexual 
assaults.  Examples of such evidence 
include records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; records 
of tests for sexually transmitted 
diseases, and statements from family 
members, roommates, fellow service 
members, or clergy.

b.  That it is the veteran's 
responsibility, and his alone, to provide 
the foregoing evidence, but VA will make 
reasonable efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  VA 
will notify him of evidence he identified 
that could not be obtained so that he may 
obtain the evidence himself and submit 
it.

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD in compliance 
with 38 C.F.R. § 3.304(f)(3).  The RO 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, if he has provided 
sufficiently detailed information to make 
such request feasible.

3.  After completion of the above, the RO 
should arrange for the claims file (to 
include service personnel records and 
service medical records) to be reviewed 
by an appropriate mental health 
professional for an opinion as to whether 
there is evidence of behavioral changes 
indicating that a personal assault 
occurred.  A detailed rationale for all 
opinions expressed should be furnished.

4.  The RO should then review the file 
and make a formal determination with 
respect to whether a claimed stressor has 
been verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, if and only if the 
evidence corroborates any claimed in-
service stressor, the veteran should be 
afforded a VA psychiatric examination.  
The claims file and a list of the 
stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review.  All 
findings should be reported in detail.  
Any further indicated special studies, 
including any appropriate psychological 
tests, should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the reports.  The 
examiner should clearly indicate whether 
the veteran has a mental disorder due to 
military service.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors for use as a diagnosis of PTSD.  
The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  As to any mental disorder 
other than PTSD, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such disorder 
was manifested during service or is 
otherwise causally related to service. 

6.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether the 
benefits sought as to all issues can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing all of the issues on 
appeal, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


